DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8241298, 9149369, 9848999, and 10821005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior art fails to disclose or suggest the claimed system with two surgical tools where the first tool has a distally-extending tooth to hold a tissue scaffold against bone and the second tool passes through the first tool to fasten the scaffold to the bone with a fastener.
Claims 23-29 are allowed because they depend from claim 22.
Regarding claim 30, the prior art fails to disclose or suggest the claimed system with an elongate shaft and cannula combination where the shaft has a prong that extends through a scaffold and the shaft can be passed into the cannula, which has a distal portion of greater inner diameter than a proximal portion, to fold the scaffold around the prong.
Claims 31-38 are allowed because they depend from claim 30.
Regarding claim 39, the prior art fails to disclose or suggest the claimed method of using a device substantially as described above in claim 30.
Claims 40 and 41 are allowed because they depend from claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771